Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on             7-20-2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  METHOD FOR FORMING A RARE EARTH FROM A RARE EARTH OXIDE.

The disclosure is objected to because of the following informalities: 
On pg. 3, “zero degrees Celsius” should be  --0°C--.
On pg. 3, “one thousand degrees Celsius” should be  --1000°C--.
On pp. 3,5, “”RE”” should be  --RE--.
On pg. 6, “”REO”” should be  --REO--.
On pg. 12, “16/18th” should be  --16/18--.
On pg. 12, “2/18th” should be  --2/18--.
On pg. 15, “vessel / chamber” should be  --vessel/chamber--.
On pp. 16,17, “controller / controller / system” should be  --controller/controller/system--.
Appropriate correction is required.

Claim Objections
Claims 1,6,9,11 are objected to because of the following informalities:  
In claim 1, “zero degrees Celsius” is awkward and would be clearer if written as  --0°C--.  
In claim 1, “ninety percent” is awkward and clearer if written as  --90%--.
In claim 1, “one thousand degrees Celsius” is awkward and would be clearer if written as  --1000°C--.
In claim 6, “ “RE” “ is awkward and it appears that  --RE--  was intended.
In claim 9, “ “RE” “ is awkward and it appears that  --RE--  was intended.
In claim 11, “ “RE” “ is awkward and it appears that  --RE--  was intended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “reducing temperature in a first chamber about the rare earth oxide” is indefinite as to the meaning of “about the rare earth oxide”.
In claim 3, “inductor coil circumferentially wrapped about said main reaction chamber” is indefinite as to the meaning of “about said main reaction chamber”.
In claim 3, last line, “said main reaction chamber” is indefinite as it has no antecedent basis in the claims.
In claim 4, each recitation of “said reaction chamber” is indefinite as to which it refers to, the main reaction chamber or the reaction chamber that is being maintained at 2000 + 1000°K.
In claim 5, last two lines, “the main reaction chamber” is indefinite as it has no antecedent basis in the claims.
In claim 6, “the starting hydrogen gas” is indefinite as it has no antecedent basis in the claims.
In claim 6, “at least one of … and yttrium (Y)” is indefinite; it appears that  --at least one of … or yttrium (Y)--  was intended.
In claim 6, penultimate line, “said main reaction chamber” is indefinite as it has no antecedent basis in the claims.
	In claim 7, each recitation of “dynamically” is indefinite as to its metes and bounds.
In claim 8, last line, “said main reaction chamber” is indefinite as it has no antecedent basis in the claims.
In claim 9, “the starting rare earth oxide” is indefinite as it has no antecedent basis in the claims.
In claim 9, “at least one of … and yttrium (Y)” is indefinite; it appears that  --at least one of … or yttrium (Y)--  was intended.
In claim 9, “said control system” is indefinite as it has no antecedent basis in the claims.
In claim 9, penultimate line, “said main reaction chamber” is indefinite as it has no antecedent basis in the claims.
In claim 10, “inductive coil circumferentially wrapped about said main reaction chamber” is indefinite as to the meaning of “about said main reaction chamber”.
In claim 10, last line, “said main reaction chamber” is indefinite as it has no antecedent basis in the claims.
In claim 11, “said main reaction chamber” is indefinite as it has no antecedent basis in the claims.
	In claim 11, “at least one of … and (2) an amount of hydrogen gas” is indefinite; it appears that  --at least one of … or (2) an amount of hydrogen gas--  was intended.
	In claim 11, line 8, “through use” is indefinite as to the metes and bounds of this phrase.
In claim 11, “at least one of … and yttrium (Y)” is indefinite; it appears that  --at least one of … or yttrium (Y)--  was intended.
In claims 12,13, “said control system” and “said main reaction chamber” each is indefinite as each has no antecedent basis in the claims.
In claim 14, each recitation of “said reaction chamber” is indefinite as to which it refers to, the main reaction chamber or the reaction chamber that is being maintained at 2000 + 1000°K.


Claims 1-14 appear allowable over the cited prior art of record none of which teaches or suggests the combination of process steps recited in claim 1.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Bos whose telephone number is (571)272-1350. The examiner can normally be reached M,Th,F 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. BOS
Primary Examiner
Art Unit 1736



/STEVEN J BOS/Primary Examiner, Art Unit 1736